Title: From John Adams to Arthur Lee, 15 March 1780
From: Adams, John
To: Lee, Arthur


     
      Dear Sir
      Paris March 15th. 1780
     
     Inclosed is a Letter from London: I have recieved another from Mr. Jennings, who says he inclosed a Letter for you lately, but does not mention the Date, in one to the House of Mr. Grand, and desires me to enquire there, for some things of his, particularly some Maps which You left there. I have enquired of Mr. Grand and his Son Henry, but they know nothing of it.
     There is Room to hope that Clinton’s Army, destined to Charlestown, is defeated by a Storm. One of the Vessels is got to St. Ives in Cornwall, with one hundred and fifty or two hundred Yagers on Board. Charlestown has the Glory of defending herself twice, with great Courage and Ability, and if the Skies have defended her a third Time, it is to be hoped, She will not be again attempted. It would be hard indeed if Rodney and Digby had all the good Luck. The Cards have run strangely against Us for sometime: but Lord Sandwich’s desire of having fifty Sail of the Line in the Channel, will I hope turn the Tide against him in the West Indies and North America, and if it goes against him there, it will not be much for him any where.
     
      I am with great Esteem, Sir, your most obedient Servant,
      John Adams
     
    